                Case 4:19-cv-00420-RH-MJF Document 110-4 Filed 09/15/20 Page 1 of 3
     From:      "Tim Howard" <tim@howardjustice.com> [10.28.188.198]
         To:    "Gail Milon" <gail@ccwealthadvisors.com>
                "Addys Walker" <addyswalker@yahoo.com>
                "Jeffrey Kahn" <kahnadvisorsllc@gmail.com>
        Date:   6/30/2017 10:23:03 AM
  Subject:      Fwd: Payment Confirmation


Gail,

Verify that we didn't already incorporate CCA in Nevada, as this name was apparently taken, and we
have now incorporated Cambridge Capital Group Advisors, LLC.

Thanks,

Tim Howard
Professor Tim Howard, J.D., Ph.D.
Howard & Associates, P.A.


Tallahassee, Florida Office:
2120 Killarney Way, Suite 125
Tallahassee, FL 32309
(850) 298-4455 (o)
(850 216-2537 (f)
Law Firm Website: www.howardjustice.com
tim@howardjustice.com

Fort Lauderdale, Florida Office:
101 NE Third Ave., Ste. 1500
Fort Lauderdale, Florida 33301
(954) 332-3633 (o)

Jacksonville, Florida Office:
Riverplace Tower, Suite 2101
1301 Riverplace Blvd.
Jacksonville, FL 32207

Cambridge, Massachusetts Office:
8 Museum Way, Suite 2407
Cambridge, MA 02141
(617) 373-6076

President, Cambridge Graduate University International
One Broad Street, 14th Floor
Cambridge, Massachusetts 02142
(877) 645-6225 (6GLOBAL)
www.cguiedu.com
president@cguglobal.net
https://www.facebook.com/tim.howard.752861



PLEASE NOTE: This message, including any attachments, may include privileged or confidential
information. Any distribution or use of this communication by anyone other than the intended
recipient(s) is strictly prohibited. If you are not the intended recipient, please notify the sender by
             Case 4:19-cv-00420-RH-MJF Document 110-4 Filed 09/15/20 Page 2 of 3
replying to this message and delete it from your system.



---------- Forwarded message ----------
From: <info@incorporate.com>
Date: Fri, Jun 30, 2017 at 11:18 AM
Subject: Payment Confirmation
To: tim@howardjustice.com




                                  1-866-963-8506 • Mon - Fri: 8am-8pm ET




            Dear Tim,

            We thank you for submitting your payment information to incorporate.com. Here are the
            details of your payment:



             Payment Details
             Account Number:                               8143019

             Company Name:                                 Cambridge Capital Group Advisors, LLC

             Invoice Number:                               172465285

             Payment Date:                                 06/30/2017

             Amount:                                       $235.00

             Payer Name:                                   Tim Howard

             Payment Method:                               Credit Card

             Payment Type:                                 American Express

             Card Number: (Last four digits of CC number) 6019

             Product Name                                  Registered Agent



            We thank you again for your business. Feel free to call with any questions or concerns.
            Please reference your company name in all correspondence.


            Sincerely,
            Customer Service
Case 4:19-cv-00420-RH-MJF Document 110-4 Filed 09/15/20 Page 3 of 3
incorporate.com
Telephone: 866-963-8506
Local: 302-636-5440
www.incorporate.com

Review our FREE Business Start-up Checklist to keep your new business on the right
track. You can also take advantage of our exclusive partner offers.




Please add compliancewatch@incorporate.com to your address book or safe list to ensure that our e-
mails reach your inbox. This e-mail from incorporate.com is to confirm your recent purchase. This is a
service related e-mail.

© Copyright incorporate.com. All rights reserved. Privacy | Legal

incorporate.com is a service company and does not offer legal or financial advice.

You may also mail inquiries to:
incorporate.com
251 Little Falls Drive
Wilmington, DE 19808-1674

Changes to your subscription status may take up to 10 days to take effect.

Note: To stop receiving email alerts from Compliance Watch, log in to your Compliance Watch account
and click Account Settings. Select the Alert Preferences tab, check the box that says "Click here to
stop receiving email alerts from Compliance Watch" and save. Please note, checking the box will also
stop important state filing alert emails. Alerts will still be visible in Compliance Watch.
